Citation Nr: 0534957	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma





THE ISSUE

Whether the appellant's credit hours were properly reduced 
from 12 credit hours to 9 credit hours for the Spring 2004 
semester at Southern University in New Orleans.  





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from April 1969 to August 
1970.  The appellant in this case is the child of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination from the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDING OF FACT

The appellant completed 9 credit hours during the Spring 
semester at Southern University in New Orleans.  38 U.S.C.A. 
§ 3680 (West 2002 & Supp. 2005); 38 C.F.R. § 21.4136 (2005).  


CONCLUSION OF LAW

The appellant's credit hours were properly reduced from 12 
credit hours to 9 credit hours for the Spring 2004 semester 
at Southern University in New Orleans.  


REASONS AND BASES FOR FINDING AND CONCLUSION

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the United States Court of Appeals for Veterans 
Claims (Court) said in Wensch that VCAA did not apply in such 
cases, it may be more accurate to say that VCAA applied, but 
that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith, supra.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

The appellant applied for Chapter 35 educational assistance 
benefits in January 2004.  She sought payment for classes to 
be taken during the Spring 2004 semester at Southern 
University in New Orleans.  Her enrollment certification 
showed that she was enrolled at that institution from January 
14, 2004 to May 10, 2004 in 12 credit hours.  

Thereafter, the appellant was notified that she had been 
awarded Chapter 35 educational assistance benefits.  She was 
requested to choose her beginning date.  She then chose 
August 19, 2002 as her beginning date.  

In April 2004, a Notice of Change in Student Status, was 
received from Southern University in New Orleans..  It was 
indicated that the appellant had reduced her credit hours 
from 12 credit hours to 9 credit hours during the drop-add 
period.  The effective date of the reduction was March 31, 
2004.  

In April 2004, VA notified the appellant that her payments 
were reduced on April 1, 2004 to reflect the reduction in 
credit hours from 12 hours to 9 hours.  She was told that she 
was not penalized for this withdrawal as it was her first 
one; thus no overpayment of VA benefits was created.  
However, the adjustment was made in her payments as of the 
April 1, 2004 date.  

The appellant responded that she had originally been enrolled 
for 15 credit hours, so although she dropped one class during 
the drop-add period, she then had a remaining 12 credit 
hours.  She submitted copies of her student schedule showing 
that she was taking 15 credit hours, with one dropped class 
of 3 credit hours, the current total of 12 credit hours.  She 
also submitted a statement of her account from the school.  

However, in August 2004, VA verified with the school, 
Southern University in New Orleans, that the appellant had a 
reduction from 12 credit hours to 9 credit hours.  

Thereafter, the appellant indicated that she had been 
enrolled for 12 credit hours, originally.  After late 
registration, she added another class, which added up to 15 
credit hours.  Then, in the middle of the semester, she 
dropped a class, which left 12 credit hours.  

The law provides that the VA shall pay educational benefits 
to eligible persons only for the period of such persons' 
enrollment in a program.  VA may not pay educational benefits 
for a course from which the eligible person withdrew unless 
he/she withdrew because he/she was ordered to active duty, or 
there are mitigating circumstances for the withdrawal, and 
the person submits supporting evidence of the mitigating 
circumstances within one year of the date the evidence is 
requested by VA.  However, in the first instance of 
withdrawal mitigating circumstances shall be considered to 
exist.  38 U.S.C.A. § 3680(a); 38 C.F.R. § 21.4136.

In this case, the appellant maintains that she did take 12 
credit hours during the Spring semester of 2004.  She states 
that she was enrolled in 15 credit hours, dropped 3, and then 
had 12 credit hours.  However, Southern University in New 
Orleans notified VA that the change was from 12 credit hours 
to 9 credit hours.  This information was confirmed in August 
2004, which was well after the completion of the Spring 2004 
semester.  As such, this information was also provided after 
all drop-add periods and late registrations.  The Board finds 
this evidence to be more probative that the evidence 
submitted by the veteran because it post-dates the Spring 
semester period and it from the certifying institution.  

In light of the foregoing, the Board finds that the appellant 
completed 9 credit hours during the Spring semester at 
Southern University in New Orleans.  Therefore, the 
appellant's credit hours were properly reduced from 12 credit 
hours to 9 credit hours for the Spring 2004 semester at 
Southern University in New Orleans.  

The Board recognizes and understands the appellant's 
contentions, but the reduction was proper based on 
application of the governing legal criteria to the facts of 
this case.  


ORDER

The appeal is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


